El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La sentencia contra la cual se interpuso esta apelación, fechada agosto 17', 1911, declara que la ley y los hechos están en contra del acusado y lo encuentra culpable del delito de infracción de rentas internas y le impone $100 de multa o *1191treinta días de cárcel y las costas. La sentencia nada expresa acerca de qué determinada parte de la ley de rentas lia sido infringida y de la cnal es culpable el acusado, ni bace tam-poco referencia alguna a la denuncia en la que es de presu-mirse se funda este proceso. La denuncia en sí imputa al acusado la comisión dé una infracción de la ley de rentas, por tener en su establecimiento y ofrecer' en venta al publico, ron,'cerveza y vino, sin estar provisto de la correspondiente patente, infringiendo de este modo la sección 88 de dicha ley. No aparece de la denuncia si el acusado era un comerciante al por mayor o al detalle, ni especifica que hubiera én reali-dad vendido el acusado ninguno de los artículos de la clase, que se dice ofrecía en venta. Durante el juicio apareció que el Tesorero de Puerto Rico, actuando de conformidad con la facultad que le concede la ley de marzo 9, Í905, leyes de 1905, página 269, impuso en marzo 30, 1911, una multa adminis-trativa al acusado de $6.50, de la que no tuvo conocimiento o fné notificado dicho acusado hasta después de la presenta-ción de la denuncia contra él en 6 de abril de. 1911. Acababa precisamente de comprar el acusado a otra persona que tenía licencia. .La referida sección 23, es como sigue:
“Sección 23. — El Tesorero de Puerto Rico dictará los reglamentos' que fueren necesarios para dar cumplimiento a' las disposiciones de la presente y que no se opusieren a la misma, pudiendo imponer y cobrar mediante procedimientos administrativos a toda persona que dejare de observar cualquiera de dichos reglamentos, o infringiere cualquiera de las disposiciones de esta ley, una multa que no exceda de diez dollars ($10) por cada infracción, o podrá a su arbitrio, denunciar a dicha persona ante el correspondiente tribunal por faltar a los reglamentos, o cometer una infracción de ley. Toda persona que así fuere denun-ciada ante el tribunal por infracciones de esta ley, una vez convicta, será castigada con multa o prisión, o ambas penas, según lo específica-mente dispuesto en la misma. Cuando el tesorero hubiere impuesto una multa de acuerdo con lo arriba prescrito, y no se efectuase el pago de la misma, podrá incoar procedimientos en el tribunal corres-,, pondiente por infracción de los reglamentos o disposiciones de esta ley, en castigo de la cual fuere impuesta la multa, y convicto que *1192fuere el reo de dicha infracción, será éste castigado con multa o pri-sión, o ambas penas, conforme a lo dispuesto en esta ley, como si no se hubiere impuesto ninguna multa y se hubiére desde un principio incóado procedimientos ante el correspondiente tribunal. ’ ’
Con arreglo a esta sección se confía al Tesorero la respon-sabilidad de imponer nna multa administrativa o a su dis-creción, denunciar a la persona ante el correspondiente tribunal. Tiene la alternativa. Si elige el recurso adminis-trativo y el acusado no paga, puede el Tesorero sin embargo proceder como si dicha multa administrativa nunca se hu-biera impuesto.
En el presente caso él optó por el recurso administrativo. Cuando así lo hace es razonable que el acusado debe tener-una oportunidad conveniente para pagar la multa. Creemos que al usar el estatuto las palabras “y no se efectuase el pago,” necesariamente envuelve algún elemento de conoci-miento o aviso por parte del acusado con respecto a la impo-sición de la multa. La razonable oportunidad es en algunos casos algunas horas, pero cuando un acusado no tiene conoci-miento de esta multa, él no tiene oportunidad de satisfacerla.
Habiendo optado el Tesorero por la imposición de una multa administrativa, el Fiscal solo tenía que mostrar que la multa no había sido satisfecha, cuya falta únicamente podía resultar si existió primeramente una oportunidad para satis-facerla. Después de una multa administrativa, el derecho a seguir una causa a una persona es consecuencia de la falta de pago, o expresado en sentido recíproco, la falta de pago es una condición precedente al derecho a perseguir criminal-mente.
Se sugirió en la vista que cuando el Tesorero impuso la multa por la vía administrativa, pudo haber cambiado de parecer y resolver perseguir criminalmente en primera ins-tencia. No encontramos tal facultad en la ley; pero en el caso presente la evidencia mostraba él hecho de que se es-tableció el procedimiento debido a la falta de pago de la multa, habiendo declarado el agente de rentas que formuló la *1193•denuncia con respecto a la costumbre de notificar al delin-cuente y exigir el pago de la multa. Además, esta denuncia no fué formulada por el Tesorero sino por un agente de rentas. Por tanto, no puede decirse que el Tesorero cambiara de parecer no apareciendo indicación o presunción alguna de que él dirigiera este procedimiento.
No encontramos que la sentencia fuera suficiente. Una sentencia en causa criminal es suficiente si el delito por el cual el acusado fia sido realmente declarado culpable, resulta de un examen de la propia sentencia o de alguna otra parte del récord. (Pointer v. United States, 151 U. S., 396-417; White v. United States, 164 U. S., 102.) La sentencia puede también identificarse por una referencia al veredicto o a alguna otra orden de la corte dictada con posterioridad a la declaración de culpabilidad. Sin embargo, la sentencia debe mostrar por referencia o de algún otro modo la naturaleza del delito., (12 Cyc., 786; People v. Douglas, 87 Cal., 281.) En este caso la sentencia no bace ninguna referencia a alguna cuestión anterior y declara culpable al acusado de un delito contra las leyes de réntas, sin especificar cuál es el delito.
Aunque generalmente liemos resuelto que una denuncia no necesita reunir todos los requisitos de una acusación, sin embargo, creemos que debe contener elementos suficientes que aperciban al acusado de la naturaleza del cargo que se le imputa. (People v. Torrellas, 10 Porto Rico Reports, 519.) Esta denuncia no imputa al acusado el becbo de baber efecti-vamente vendido sin licencia, ni muestra qué clase de licencia debía tener, si como comerciante al por mayor o al detalle. Creemos que la denuncia era insuficiente.
Por estas razones debe revocarse la sentencia.

Revocada.

Jueces concurrentes: Sres Presidente Hernández, y Aso-ciados MacLeary, del Toro y Aldrey.